DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: IDs and application filed on 10/04/2021 which has foreign priority filed on 10/06/2020.
Claims 1-15 are pending in the case. Claims 1, 14 and 15 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 11, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lekivetz et al., US 2020/0371001.
Regarding claim 1, Lekivetz teaches an experiment support apparatus, comprising:
one or more non-transitory computer-readable media that include an instruction (Lekivetz, [0009], [0100]); and one or more processors that execute the instruction, wherein the instruction is configured to cause the one or more processors to execute an operation (Lekivetz, [0009], [0100]), and the operation includes:
causing a display device to display a condition table that indicates an experiment condition for measurement, in response to an input of the experiment condition (Lekivetz, fig.15; [0232]; generating a design with experiment condition for measurement in a table based on user inputs of factor and constraints); and 
causing the display device to display at least one of a measurement result based on measurement data, or an analysis result of the measurement data, in a cell of the condition table, in response to an input of the measurement data, the measurement data being obtained using a measurement apparatus under the experiment condition corresponding to the cell (Lekivetz, [0119], [0238]-[0239]; displaying result based on measurement data in a cell of the table).
Regarding claim 2, which is dependent on claim 1, Lekivetz teaches wherein the causing the display device to display at least one of the measurement result or the analysis result in the cell includes causing the display device to update displaying of the condition table every time the measurement data obtained using the measurement apparatus is input (Lekivetz, figures 16B, 16D, [0119], [0238]-[0239]; cells for display test case results).
Regarding claim 3, which is dependent on claim 1, Lekivetz teaches wherein the causing the display device to display the condition table includes creating the condition table in a format depending on the number of conditions that is the number of the experiment conditions each designated for the corresponding measurement data (Lekivetz, fig.15; [0232]; designing conditions for corresponding measurement data). 
Regarding claim 4, which is dependent on claim 3, Lekivetz teaches wherein when the number of conditions is two, the causing the display device to display the condition table includes arranging a set of values of a first experiment condition designated for the corresponding measurement data, and a set of values of a second experiment condition designated for the corresponding measurement data so as to intersect each other (Lekivetz, fig.16A, factor numbers and levels as intersect each other).
Regarding claim 5, which is dependent on claim 4, Lekivetz teaches wherein the causing the display device to display the condition table includes: arranging the values of the first experiment condition, in the condition table, in an order of numerical values or degrees of the values of the first experiment condition; and arranging the values of the second experiment condition, in the condition table, in an order of numerical values or degrees of the values of the second experiment condition (Lekivetz, fig.16A, factor numbers and levels).
Regarding claim 7, which is dependent on claim 6, Lekivetz teaches wherein the causing the display device to display the condition table includes arranging the values of at least one experiment condition among the one or more experiment conditions, in the condition table, in an order of numerical values or degrees of the values of the at least one experiment condition (Lekivetz, fig.16A, condition table includes factor numbers and levels).
Regarding claim 8, which is dependent on claim 1, Lekivetz teaches wherein the operation further includes analyzing the measurement data using one or more designated analysis methods, and generating analysis data that indicates the analysis result, and
the causing the display device to display at least one of the measurement result or the analysis result in the cell includes causing the display device to display the analysis result in the cell (Lekivetz, [0119], [0238]-[0239]; displaying result based on measurement data in a cell of the table).
Regarding claim 11, which is dependent on claim 1, Lekivetz teaches an experiment support system, comprising: the experiment support apparatus according to claim 1; and a measurement apparatus that outputs the measurement data to the experiment support apparatus (Lekivetz,[0111]- [0112], [0019]; sensors for measure data).
Regarding independent claim 14, this claim is for an experiment support method performing by the apparatus of claim 1 and is rejected under the same rationale.
Regarding independent claim 15, this claim is for a non-transitory computer-readable medium storing a program, the program causing a computer to execute a process performing by the apparatus of claim 1 and is rejected under the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lekivetz et al., US 2020/0371001 as applied to claim 3 above, and further in view of Meyer et al., US 2019/0240918.
Regarding claim 6, which is dependent on claim 3, Meyer teaches wherein when the number of conditions is other than two, the causing the display device to display the condition table includes arranging sets of values of one or more experiment conditions designated for the corresponding measurement data so as not to intersect each other (Meyer, tables 1, 3, 4; condition table including experiment conditions as intersect or not intersect each other).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Meyer’s teaching into Lekivetz’s teaching to include when the number of conditions is other than two, the causing the display device to display the condition table includes arranging sets of values of one or more experiment conditions designated for the corresponding measurement data so as not to intersect each other, since the combination would have facilitated the designing/presenting conditions in different layouts including intersect or not intersect each other.
Regarding claim 12, which is dependent on claim 11, Meyer teaches wherein the measurement apparatus includes a microscope apparatus that obtains image data on a specimen (Meyer, [0010], table 2; scanning microscope).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Meyer’s teaching into Lekivetz’s teaching to include a microscope apparatus that obtains image data on a specimen, since the combination would have facilitated users to testing different types of data as Meyer disclosed in tables 2, 3 and 4.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kleppner et al., US 2013/0218845 as applied to claim 8 above, and further in view of Felsing et al., US 2019/0192062.
Regarding claim 9, which is dependent on claim 8, Felsing teaches wherein the operation further includes color-coding, based on the analysis data, one or more cells in the condition table where the analysis result is displayed (Felsing, [0049]; pass and fail result in green and red).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Felsing’s teaching into Lekivetz’s teaching to include color-coding, based on the analysis data, one or more cells in the condition table where the analysis result is displayed, since the combination would have facilitated users to quickly recognize testing results based on a glance to the colors.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lekivetz et al., US 2020/0371001 as applied to claim 1 above, and further in view of Kitano, US 2018/0348180.
Regarding claim 10, which is dependent on claim 1, Kitano teaches wherein the operation further includes giving a file name of the measurement data obtained using the measurement apparatus under the experiment condition corresponding to the cell of the condition table, using the experiment condition when the measurement data is obtained (Kitano, [0015], [0040]; selecting data file to display measurement data in a table).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kitano’s teaching and and Lekivetz’s teaching to include giving a file name of the measurement data obtained using the measurement apparatus under the experiment condition corresponding to the cell of the condition table, using the experiment condition when the measurement data is obtained, since the combination would have obtained and displaying measurement data from stored data files for users as Kiatno disclosed.
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lekivetz and Meyer as applied to claim 12 above, and further in view of Nakanishi et al., US 2020/0123377.
Regarding claim 13, which is dependent on claim 12, Nakanishi teaches wherein the microscope apparatus includes a laser scanning microscope apparatus (Nakanishi, [0169]; a laser scanning microscope).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Nakanishi’s teaching into Meyer and Lekivetz’s teaching to include a laser scanning microscope apparatus, since the combination would have obtained image rapidly/accurately for analyzing/testing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rasmussen et al., US 2007/0038414 teaches managing facility power and cooling.
Koplman, US 2005/0265895 teaches color for dye solution.
Chen et al., US 10746151 teaches updating data table based on measured battery temperature with cold engine condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177